Citation Nr: 1826145	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for coronary artery disease.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1967 to May 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In August 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination and to obtain additional records.  Following remand, the Veteran underwent a new VA examination for his heart condition.  He also provided authorization for private medical records, but the record does not reflect that the RO has made any attempts to obtain these records.  As such, there has not been substantial compliance with the August 2016 remand directives, and further remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the August 2016 remand, the RO sent the Veteran form 21-4142, Authorization for Release of Information in August 2016.  In September 2016, the Veteran sent in an Authorization to Disclose Information to VA.  At that time, the Veteran also sent in a May 2012 letter from Dr. J.C.  In December 2016, the Veteran returned form 21-4142 and identified records from Dr. J.C. at the Heart Center from 1986 to 2011 and records from Dr. J.D. at Monmouth Cardio Associates from 2011 to present.  These records are vital to assessing the Veteran's disability picture during the appeal period, particularly as he has indicated that he does not receive VA treatment.  The record does not reflect that the RO has made any attempts to obtain the identified records.  As such, remand is necessary.

Because the outcome of the determination as to the appropriate rating for the Veteran's coronary artery disease may impact the outcome of the adjudication of the claim for a TDIU, the TDIU claim is inextricably intertwined with the increased rating claim.  Thus, the Board cannot fairly proceed in adjudicating the claim for a TDIU until the increased rating claim has been resolved, and adjudication of the TDIU claim must be deferred. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA or private facilities where he has been treated for his service-connected coronary artery disease since December 2016 when he last submitted form 21-4142.  
Make the appropriate number of attempts to obtain any additional records identified as well as the records identified by the Veteran in the December 2016 authorization, those for Dr. J.C. at The Heart Center and for Dr. J.D. at Monmouth Cardio Associates. 

2. After completing the above action, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




